TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00280-CV



                                   Michael J. DeLitta, Appellant

                                                   v.

                                     Nancy Schaefer, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
      NO. D-1-GN-13-003516, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

                Previously, on the parties’ joint motion, we abated this appeal until December 29,

2015, in order to allow the parties to finalize settlement negotiations. We directed the parties to file

either a status report or a motion to dismiss by that date.

                Appellee’s counsel has filed a status report informing the Court that a dispute has

arisen concerning the settlement agreement. Consequently, appellee’s counsel requests that we

extend the abatement period so that a hearing before the trial court may be held on appellee’s

motion to enforce the agreement. Further, appellee’s counsel indicates that she has conferred

with appellant’s counsel and that the request to extend the abatement period is not opposed.
               We will abate the appeal until March 1, 2016. All appellate deadlines will be tolled

during the period of abatement. The parties are instructed to file either a status report or a motion

to dismiss the appeal on or before March 1, 2016.



Before Chief Justice Rose, Justices Goodwin and Field

Abated

Filed: January 15, 2016




                                                 2